Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0001, “objet” should read “object.”
In paragraph 0003, “instroduction” should read “introduction.”
In paragraph 0004 at the bottom of pg. 2, the last full sentence reads without the component in parentheses “In this case, although it has been confirmed that the smaller the charged electric power is made at the time of sputtering, the smaller becomes the amount of the fine particles to be adhered to the surface of the film-forming object just after the film has been formed thereon.” However, this sentence is incomplete because there is a dependent clause starting with “although” without an independent clause preceding it or following it. This objection can be overcome by removing the word “although.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 5, “gas introduction means for introducing a sputtering gas” invokes 35 U.S.C. 112f. Paragraph 0021 of the specification states that the gas introduction means has a gas ring disposed along an outer periphery of the upper part of the deposition preventive plate and a gas pipe which is connected to the gas ring and which penetrates through the side wall of the vacuum chamber. Therefore, the limitation will be interpreted as a gas pipe and gas ring or equivalents thereof.
In claims 5-7, “refrigerant supply means for supplying” invokes 35 U.S.C. 112f. Paragraph s0017 and 0033 of the specification state that the refrigerant supply means is a chiller unit. Therefore, the limitation will be interpreted as a chiller unit or equivalents thereof.
In claim 7, “temperature control means for controlling the temperature” invokes 35 U.S.C. 112f. Paragraphs 0024 and 0033 state that the temperature control means is a regulation controller. Therefore, the limitation will be interpreted as a controller or equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 4 and 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claims 4, 6, and 7 is a relative term which renders the claims indefinite.  The term "close to the deposition-preventive plate" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close the cooling panel must be to the deposition-preventive plate in order to meet the claim limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 2011032568 A) in view of Watanabe (US 5073241 A).
Claim 1:
Regarding claim 1, Fujiwara teaches a target and a substrate (film forming object) in a vacuum chamber (para 0019-0021), exhausting (evacuating) the vacuum chamber to 10-4 Pa (predetermined pressure) by a vacuum pump (para 0031), introducing a discharge (sputtering) gas (para 0031), supplying a high-frequency power to the magnetron cathode (charging the Fujiwara fails to explicitly teach the refrigerant is controlled to keep the temperature below 263K. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 263K is so close to the claimed range of below 263K that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a temperature below 263K with a reasonable expectation of success and with predictable results.
Fujiwara fails to explicitly teach that the target is a carbon target and that carbon particles splashed from the target are adhered to and deposited upon a surface of the film forming object, thereby forming a carbon film. However, Watanabe (US 5073241 A) teaches a graphite (carbon) target (col 3 line 7-14), applying a RF power to the target (charging with electric power) to generate a plasma (atmosphere) to release carbon atomic particles from the graphite target (sputtered by the ions of the sputtering gas in the plasma) (col 3 line 54-60), whereby the carbon particles released (splashed) from the target are deposited on a surface of the substrate, thus forming a carbon film (col 3 line 61-65), wherein the target is cooled by a coolant (first refrigerant) (col 3 line 7-34). Because Watanabe teaches that such graphite sputtering targets .

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 2011032568 A) in view of Watanabe (US 5073241 A), as applied to claim 1 above, and further in view of Scheible (US 20070102286 A1).
Claim 2: 
Regarding claim 2, Fujiwara in view of Watanabe fails to explicitly teach a cooling body cooled by a second refrigerant disposed inside the vacuum chamber, the method further comprising controlling the temperature of the second refrigerant so as to keep the temperature of the second refrigerant within a range of 123K to 325K. However, Scheible (US 20070102286 A1) teaches a shield to protect sidewalls of the vacuum chamber from sputtering deposits (para 0004). Scheible also teaches a heat exchanger (cooling body) with a heat exchange fluid (second refrigerant) running through it to cool the shield and reduce thermal expansion stresses (para 0037-0038), wherein the heat exchange fluid to control the shield temperature may be water (para 0039). Because Schieble teaches that such chamber shields and heat exchangers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the shield and heat exchanger of Scheible in 
Fujiwara in view of Watanabe and Scheible fails to explicitly teach controlling the temperature of the second refrigerant to a temperature within a range of 123K and 325K.  However, Scheible teaches the use of water as a coolant (para 0039) and Fujiwara teaches cooling water controlled at a temperature of 25 °C (para 0022). Because both Fujiwara and Scheible both use water as a coolant (Fujiwara para 0022; Scheible para 0039), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use water controlled at 25 °C, or 298K (within a range of 123K and 325K), to cool the shield.
Claim 3:
Regarding claim 3, Fujiwara in view of Watanabe fails to explicitly teach a cooling body cooled by a second refrigerant disposed inside the vacuum chamber, the method further comprising controlling the sum of the temperature of the first and second refrigerant so as to keep the sum of temperatures within a range of 370K to 590K. However, Scheible (US 20070102286 A1) teaches a shield to protect sidewalls of the vacuum chamber from sputtering deposits (para 0004). Scheible also teaches a heat exchanger (cooling body) with a heat exchange fluid (second refrigerant) running through it to cool the shield and reduce thermal expansion stresses (para 0037-0038), wherein the heat exchange fluid to control the shield temperature may be water (para 0039). Because Schieble teaches that such chamber shields and heat exchangers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the shield and heat exchanger of Scheible in 
Fujiwara in view of Watanabe and Scheible fails to explicitly teach controlling the temperature of the second refrigerant to a temperature within a range of 123K and 325K.  However, Scheible teaches the use of water as a coolant (para 0039) and Fujiwara teaches cooling water controlled at a temperature of 25 °C (para 0022). Because both Fujiwara and Scheible both use water as a coolant (Fujiwara para 0022; Scheible para 0039), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use water controlled at 25 °C, or 298K, to cool the shield. The sum of the temperatures of the first refrigerant, which cools the target, and the second refrigerant, which cools the shield, is (263K + 298K), or 561K (within a range of 370K and 590K).
Claim 4:
Regarding claim 4, Scheible teaches the cooling body is constituted by a heat exchanger plate (cooling panel) (para 0039; Fig. 1 – 330), a shield (deposition preventive plate) which encloses a space between the target and the substrate (film forming object), both being disposed to lie opposite to each other (para 0035; Fig. 1 – 150, 140, 104), the heat exchanger (cooling panel) being disposed in close proximity, from an outside of the space, to the shield (deposition-preventive plate) (Fig. 1 – 150, 330). Fujiwara in view of Scheible fails to explicitly teach that the heat exchanger plate (cooling panel) cools by radiation. However, all matter radiates heat and therefore the at least some of the heat of the shield would inherently be transferred to the .

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP 2011032568 A) in view of Watanabe (US 5073241 A) and Scheible (US 20070102286 A1).
Claim 5:
Regarding claim 5, Fujiwara teaches a vacuum chamber having a target (para 0019-0020), substrate (film forming object) in a posture to lie above (opposite to) the target (para 0021), a gas introduction unit including an introduction port (gas ring and pipe) (Fig. 10 – 20) for introducing a discharge (sputtering) gas into the vacuum chamber (para 0024) after being exhausted to a vacuum atmosphere (para 0031), a high frequency power source (supply) for supplying power to the magnetron cathode (charging the target with electric power) (para 0032; Fig. 10 – 9), an ethylene glycol (first refrigerant) supply unit that controls the temperature (chiller) (para 0022; Fig. 10 – 15). Fujiwara also teaches that the supply unit circulates the first refrigerant through a flow path that comes in thermal contact with the target holding unit to cool the target (keep the target at a predetermined temperature) by heat exchanging (para 0030), and the ethylene glycol (first refrigerant) can be used during the film forming step, wherein the target is heated by plasma (at least during the time when the target receives radiant heat from the plasma) (para 0012, 0028-0029, 0044). Fujiwara teaches that the relatively low temperature (first) refrigerant can be liquid helium at -270 °C (para 0057), or 3K, and thus the refrigerant supply unit is inherently capable of controlling the temperature of the first refrigerant to keep the temperature below 263K.
Fujiwara fails to explicitly teach that the target is a carbon target. However, Watanabe (US 5073241 A) teaches a graphite (carbon) target (col 3 line 7-14) to sputter a carbon film (col 3 line 
Fujiwara in view of Watanabe fails to explicitly teach a stage for holding the film forming object and a deposition-preventive plate for enclosing a space between the target and the stage. However, Scheible teaches a substrate support pedestal (stage) to support the substrate (para 0021; Fig. 1 – 134) and a shield (deposition-preventive plate) to protect sidewalls of the vacuum chamber from sputtering deposits (para 0004, Fig. 1 – 150), which encloses a space between the target and the pedestal (Fig. 1 – 106, 134, 140) and is cooled by a heat exchanger (para 0037). Because Schieble teaches that such substrate pedestals and chamber shields cooled by heat exchangers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate support pedestal, shield, and heat exchanger of Scheible in the Fujiwara apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Claim 6:
Regarding claim 6, Scheible teaches a heat exchanger plate (cooling panel) disposed, from an outside of the space (Fig. 1 – 106), close to the shield (deposition-preventive plate) (Fig. 1 – 330, 150), and a fluid source (second refrigerant supply means) for supplying the cooling panel with a heat exchange fluid (second refrigerant) (para 0038).
Schieble fails to explicitly teach that the fluid source is a chiller capable of controlling the temperature of the second refrigerant to a temperature within a range of 123K and 325K. However, Fujiwara teaches another supply unit (chiller) for controlling water to a temperature of 25 °C (para 0022), or 298K, which is therefore capable of controlling temperature within a range of 123K and 325K. Because Scheible teaches that the heat exchange fluid may be water (para 0039), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a similar water supply unit as that of Fujiwara to supply water to the heat exchanger of Scheible.
Claim 7:
Regarding claim 7, Scheible teaches a heat exchanger plate (cooling panel) disposed, from an outside of the space (Fig. 1 – 106), close to the shield (deposition-preventive plate) (Fig. 1 – 330, 150), and a fluid source (second refrigerant supply means) for supplying the cooling panel with a heat exchange fluid (second refrigerant) (para 0038).
Fujiwara in view of Schieble fails to explicitly teach that the fluid source is a chiller and that the apparatus comprises a temperature control means for controlling the temperature such that a sum of the temperature of the first refrigerant and the temperature of the second refrigerant becomes a temperature of a range of 370K and 590K. However, Fujiwara teaches another supply unit (chiller) for controlling water to a temperature of 25 °C (para 0022), or 298K, which is therefore capable of controlling temperature within a range of 123K and 325K. Because Scheible .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vallana (US 5084151 A) teaches pyrolytic carbon targets are alternatives to graphite targets in a sputtering system in which targets are cooled. Futagawa (US 20010008208 A1) teaches a two-piece shield more similar to the instant application with a coolant tube close to the outside of the shield. Stowell (US 20140318452 A1) teaches an indirect cooling system as an alternative to cooling fluid contacting the surface to be cooled. Crank (US 4434037 A) teaches radiation cooling plates for use in a sputtering system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794